        Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONIO BOYD,                                 :
            Petitioner,                       :       1:20-cv-1606
                                              :
       v.                                     :       Hon. John E. Jones III
                                              :
WARDEN SPAULDING,                             :
            Respondent.                       :

                                 MEMORANDUM

                                  January 27, 2021

       Petitioner Antonio Boyd (“Boyd”) filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241, on September 4, 2020, challenging his

sentence entered in the United States District Court for the Middle District of

Florida, Tampa Division, on September 1, 2010. U.S.A. v. Boyd, 8:09-cr-0277,

Doc. 67, https://ecf.flmd.uscourts.gov. The Court has conducted preliminary

review and, for the reasons set forth below, the petition will be dismissed for lack

of jurisdiction. See R. GOVERNING § 2254 CASES R. 4, 1(b).1

I.     BACKGROUND

       On September 2, 2011, Boyd filed his first motion to vacate, set aside, or


1
  Error! Main Document Only.Rule 4 provides “[i]f it plainly appears from the petition and any
attached exhibits that the petitioner is not entitled to relief in the district court, the judge must
dismiss the petition and direct the clerk to notify the petitioner.” See R. Governing § 2254 Cases
R.4. These rules are applicable to petitions under 28 U.S.C. § 2241 in the discretion of the court.
Id. at R.1(b).
          Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 2 of 7




correct sentence pursuant to 28 U.S.C. § 2255, in the United States District Court

for the Middle District of Florida. U.S.A. v. Boyd, 8:09-cr-0277, Doc 83.2 The

court denied the motion on September 26, 2011. Id. at Doc. 84. He took no

further action.

          In 2016, he filed an application with the United States Court of Appeals for

the Eleventh Circuit to file a second or successive § 2255 motion to vacate, set

aside or correct his sentence. Id. at Doc. 96. He asserted that “his ACCA-

enhanced sentence for possession of a firearm by a convicted felon under 18

U.S.C. § 922(g)(1) must be set aside in light of Johnson v. United States, 576 U.S.

___, 135 S.Ct. 2551, 192 L. Ed 2d 569 (2015), in which the Supreme Court held

that the residual clause of the violent felony definition in the Armed Career

Criminal Act (“ACCA”). 18 U.S.C. § 924(e), is unconstitutional and that imposing

an increased sentence under that provision violates due process, and Welch v.

United States, 578 U.S. ___, 136 S.Ct. 1257, ___ L. E.D.2d ___ (2016), in which

the Supreme Court declared Johnson to be retroactive to cases on collateral

review.” Id. at Doc. 96, p. 3. He argued that, given the Supreme Court’s holdings,

his sentence was wrongfully enhanced. Id. The Eleventh Circuit denied the

application finding that “[b]ecause at least three of Boyd’s ACCA predicate


2
    https://ecf.flmd.uscourts.gov.
                                             2
       Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 3 of 7




felonies were qualified as serious drug offenses, Boyd has not made a prima facie

showing that he would benefit from Johnson and has not raised a claim that meets

the statutory criteria.” Id. at Doc. 96, p. 5.

      He filed another § 2255 motion on June 24, 2016,. Id. at Doc. 97. He then

filed an application in the Eleventh Circuit seeking an order authorizing the district

court to consider the second or successive petition, contending that the court’s

denial of his previous application was erroneous because two of his four drug

offenses do not qualify as serious drug offenses and that he is not eligible for an

ACCA-enhanced sentence because none of his remaining prior convictions qualify

as violent felonies. Id. at Doc. 100, p. 3. The Eleventh Circuit again concluded

that because Boyd has three valid ACCA predicate offenses, regardless of the

residual clauses, he has failed to make a prima facie showing that he is entitled to

relief under Johnson. Id. at p. 7. The district court then entered an order

dismissing the § 2255 motion based on the Eleventh Circuit’s denial of his request

to file a successive motion. Id. at Doc. 101.

      In September 2016, the Eleventh Circuit entertained Boyd’s third application

seeking an order authorizing the district court to consider Boyd’s second or

successive § 2255 petition raising substantially the same claim. Id. at Doc. 102.

The court concluded that because it previously denied Boyd’s Johnson claim on

                                            3
      Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 4 of 7




the merits, his subsequent challenge was barred by 28 U.S.C. § 2244(b)(1), which

provides that a claim presented in a second or successive habeas corpus allocation

shall be dismissed, and is applicable to applications to file a second or successive §

2255 motion. Id. at p. 5, citing In re Baptiste, No. 16-13959, ___ F.3d ___, 2016

WL 3752118, *2 (11th Cir. July 13, 2016).

      On November 14, 2016, the Eleventh Circuit dismissed for lack of

jurisdiction Boyd’s fourth application seeking an order authorizing the district

court to consider Boyd’s second or successive § 2255 petition raising substantially

the same claim made in prior applications. Id. at Doc. 103. The court reasoned

that the claim Boyd raised had already been rejected on the merits and noted that

his “additional reliance on United States v. Shannon, 631 F.3d 1187 (11th Cir.

2011) and United States v. Clarke, 822 F.3d 1213 (11th Cir. 2016), do not provide

him an avenue of relief.” Id. at Doc. 103, p. 3, n.1.

      On June 29, 2020, he filed another § 2255 motion in the district court

seeking relief under Rehaif v. United States, ––– U.S. –––, 139 S. Ct. 2191 (2019).

Id. at Doc. 105. He amended the motion on September 25, 2020, challenging the

voluntariness of his plea and again raising his ACCA designation and asserting that

a possession of cocaine conviction should not have been used as a prior predicate

offense and that the government erroneously relied upon his cannabis conviction,

                                          4
       Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 5 of 7




which is a misdemeanor under Florida law. Id. at Doc. 111. On December 4,

2020, the district court dismissed the motions based on his failure to obtain

permission form the Eleventh Circuit to file a second or successive § 2255 petition.

Id. at Doc. 112. He filed the instant § 2241 petition raising the same grounds set

forth in this § 2255 motion, as amended.

II.   DISCUSSION

      Petitioner files the instant petition stating “[w]ith all due respect, the 11th

Cir. Courts are known for blockading judicial relief…. I tried to get both the

District Court and the 11th Cir. Court of Appeals to issue a certificate of appeal

centered on the two drug offenses used so [sic] predicates to enhance my sentence

and was denied.” (Doc. 1, p. 5). Challenges to the legality of federal convictions

or sentences that are allegedly in violation of the Constitution may generally be

brought only in the district of sentencing pursuant to 28 U.S.C. § 2255. Okereke v.

United States, 307 F.3d 117 (3d Cir. 2002) (citing Davis v. United States, 417 U.S.

333, 342 (1974)); see In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997). A petitioner

may only resort to a § 2241 petition in the unusual situation where the remedy by

motion under § 2255 would be inadequate or ineffective. See 28 U.S.C. § 2255;

see Dorsainvil, 119 F.3d at 251-52. The remedy is not an additional, alternative, or

supplemental remedy to that prescribed under § 2255.

                                           5
       Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 6 of 7




      “Our Circuit permits access to § 2241 when two conditions are satisfied:

First, a prisoner must assert a “claim of ‘actual innocence’ on the theory that ‘he is

being detained for conduct that has subsequently been rendered non-criminal by an

intervening Supreme Court decision’ and our own precedent construing an

intervening Supreme Court decision”—in other words, when there is a change in

statutory caselaw that applies retroactively in cases on collateral review. [United

States v.] Tyler, 732 F.3d [241] at 246 [(3d Cir. 2013)] (quoting Dorsainvil, 119

F.3d at 252). Boyd has not alleged actual innocence based on a change in statutory

interpretation by the Supreme Court, made retroactive in cases on collateral

review. Second, the prisoner must be “otherwise barred from challenging the

legality of the conviction under § 2255.” Id. Stated differently, the prisoner has

“had no earlier opportunity to challenge his conviction for a crime that an

intervening change in substantive law may negate.” Dorsainvil, 119 F.3d at 251.”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017). There is no

indication, at least at this juncture, that Boyd is barred from challenging the

legality of his conviction under § 2255. Although the district court recently

dismissed his § 2255 petition in which he raised the grounds he raises here, the

dismissal was based on Boyd’s failure to seek authorization from the Eleventh

Circuit to file a successive § 2255 petition. There is nothing prohibiting Boyd

                                           6
       Case 1:20-cv-01606-JEJ-EBC Document 7 Filed 01/27/21 Page 7 of 7




from seeking such authorization.

       The remedy afforded under § 2241 is not “inadequate or ineffective” merely

because the sentencing court has previously denied relief. See id. at 251. Nor do

legislative limitations, such as statutes of limitation or gatekeeping provisions

placed on § 2255 proceedings render the remedy inadequate or ineffective so as to

authorize pursuit of a habeas corpus petition in this court. Cradle v. United States,

290 F.3d 536, 539 (3d Cir. 2002); United States v. Brooks, 230 F.3d 643, 647 (3d

Cir. 2000); Dorsainvil, 119 F.3d at 251).

       Boyd fails to demonstrate that he falls within the exception initially

recognized in Dorsainvil, 119 F.3d 245 and reaffirmed in Bruce, 868 F.3d 170

(2017). If a petitioner improperly challenges a federal conviction or sentence

under § 2241, as is the case here, the petition must be dismissed for lack of

jurisdiction. Application of Galante, 437 F.2d 1154, 1165 (3d Cir. 1971).

III.   CONCLUSION

       For the reasons set forth above, the Court will dismiss the petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 for lack of jurisdiction.

       A separate Order will enter.
